       Case 1:18-cv-00681-RJL Document 78 Filed 08/26/19 Page 1 of 12



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



AARON RICH
                       Plaintiff,

      v.                                         Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                 Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                       Defendants.
O




         PLAINTIFF’S OPPOSITION TO DEFENDANT COUCH’S MOTION
    FOR RELIEF FROM ORDER GRANTING PLAINTIFF’S MOTION TO COMPEL




                                     JOSHUA P. RILEY
                                     MERYL C. GOVERNSKI
                                     BOIES SCHILLER FLEXNER LLP
                                     1401 New York Ave NW, Washington DC 20005

                                     MICHAEL J. GOTTLIEB
                                     WILLKIE FARR GALLAGHER LLP
                                     1875 K Street NW, Washington, DC 20006

                                     Attorneys for Plaintiff Aaron Rich
         Case 1:18-cv-00681-RJL Document 78 Filed 08/26/19 Page 2 of 12



       On July 31, 2019, the Court entered an order (“Order”) compelling Defendants Matt Couch

and America First Media (“AFM”) to produce documents in response to Plaintiff’s First Request

for Production (“First RFP”). The Court entered the Order after Mr. Couch and AFM had for

months refused to produce any documents in this case despite repeatedly claiming publicly that

they have relevant documents. Instead of complying with the Court’s Order, Mr. Couch and AFM

have filed a baseless motion (“Motion”) asking the Court to reconsider it, even though Mr. Couch

and AFM still have not offered any argument on the merits of the underlying issue of whether they

should be required to participate in discovery in this case.1 The Motion serves no discernible

purpose but to further delay the production of documents, which are now three-months-and-

counting overdue, and it should be denied.

                                       BACKGROUND

       Plaintiff Aaron Rich sued Defendants Matt Couch and AFM for defamation after Mr.

Couch and AFM spent the better part of two years falsely telling their hundreds of thousands of

social media followers, among other things, that Mr. Rich was involved in stealing emails from

the Democratic National Committee (“DNC”) and selling them to Wikileaks and that Mr. Rich

obstructed the ensuing investigation into the murder of his only brother, Seth Rich. Mr. Couch

and AFM continue to publish such statements to this day, despite explicitly representing to this

Court that they had stopped doing so.2 Mr. Couch’s and AFM’s statements about Mr. Rich are


1
  This opposition addresses arguments as to both Mr. Couch and AFM because although the
Motion is styled as one from Mr. Couch alone, it also presents argument as to AFM. See Motion
at 34.
2
  Contrast Dkt. 73 (“We have removed any and all content referencing Aaron Rich from our
website”) with, e.g., Matt Couch, Matt couch was live, Periscope (Aug. 16, 2019),
https://www.pscp.tv/w/1ypJdvZrOlQKW (“At that time Ed informed myself and our team of what
had been said, that they knew what the brothers did, but they didn’t care they wanted to know who
murdered their son.”); Matt Couch, Twitter (August 12, 2019), https://twitter.com/RealMattCouch


                                               2
         Case 1:18-cv-00681-RJL Document 78 Filed 08/26/19 Page 3 of 12



lies, and they have defamed Mr. Rich and caused him pain and suffering during a period of

immense grief.

       At issue is whether Mr. Couch and AFM must produce documents in this litigation,

particularly documents relating to their defamatory statements about Mr. Rich. Mr. Couch and

AFM have stated on social media that they have “so many recordings” and “so many text

messages” and so much “evidence” and “documentation” that they can “prove everything except

who pulled the trigger.” See Dkt. 71. As recently as August 18, 2019—weeks after the Court

entered its Order—Mr. Couch and AFM claimed to have “mountains” of “information in the Seth

Rich Investigations.”3 In his initial disclosures—which he did not serve until August 18, 2019,

when he was under threat of another motion—Mr. Couch and AFM affirmed that they have “e-

mails, social media accounts, audio recordings and other electronic documents” relevant to this

litigation. See Exh. 1; Exh. 2. Yet as of this filing, Mr. Couch and AFM have not produced even




/status/1161161112605343745 (“Now why was the brother of Seth Rich trying to find people that
had contacts to an Israeli Digital Forensics Company named Cellebrite? . . . Now why would Aaron
Rich need that?”); id. https://twitter.com/RealMattCouch/status/1161130837460623361 (“No
matter who Rod Wheeler talked to, they would always tell him ‘Aaron said not to talk about that.
. .’”); Hannibal Moot, Twitter (August 13, 2019), https://twitter.com/hannibalmoot/status/
1161282825619955712 (“Fantastic thread from @RealMattCouch. Be sure to read the entire
thread. Keep this in mind..as @Ty_Clevenger has said and asked for repeatedly, the family can
authorize #JulianAssange to speak freely on what he knows but they have refused...why? All of
this could be cleared up.”); Matt Couch, Twitter (July 25, 2019), https://twitter.com
/RealMattCouch/status/1154485161435680768 (“The person that Rod Wheeler told Bill Pierce
and I that had informed everyone not to talk about certain things in the investigation was none
other than the brother of Seth Rich, Aaron Rich.”); id. (Feb. 5, 2019),
https://twitter.com/RealMattCouch/status/1092944623696265216 (“Ed Butowsky also told
America First Media Group that money went into Aaron Rich’s bank account via Wikileaks. He
was our source on this back in August of 2017. He also said that Aaron and Seth were involved
and worked together on the leaking of documents to Wikileaks”); see also Dkt. 71 at 89;
Dkt 71-9.
3
  See Matt Couch, Twitter (Aug. 18, 2019), https://twitter.com/RealMattCouch/status/
1163212871494295552.

                                               3
         Case 1:18-cv-00681-RJL Document 78 Filed 08/26/19 Page 4 of 12



a single document in response to Plaintiff’s First RFP, which Plaintiff served over three months

ago, on April 23, 2019. See Dkt. 71-2.

       On July 23, 2019, Plaintiff filed a motion to compel Mr. Couch and AFM to comply with

their discovery obligations. See Dkt. 71 (“Plaintiff’s Motion to Compel”). On July 25, 2019, the

Court ordered a status conference for July 31, 2019, to “address the pending scheduling and

discovery matters raised by plaintiff.” See 7/25/19 Minute Order. During the July 31, 2019, status

conference, the Court granted Plaintiff’s Motion to Compel. See Dkt. 75 at 5:11-12; 7/31/19

Minute Order. Instead of complying with the Order, Mr. Couch and AFM filed their Motion on

August 14, 2019. See Dkt. 76. On August 21, 2019, Mr. Couch and AFM purported to serve

objections to the First RFP, but Mr. Couch and AFM still have not produced any documents. See

Exh. 3; Exh. 4.

                                  STANDARD OF REVIEW

       Mr. Couch and AFM filed their Motion under Rule 60(b), which is not the appropriate

mechanism by which to seek reconsideration of an order compelling production of documents.

See Am. v. Preston, No. CIV.A. 03-1807 PLF, 2007 WL 8055550, at *1 (D.D.C. Feb. 12, 2007)

(“motions to reconsider interlocutory orders are not governed by Rule 60(b)”). Nonetheless,

reconsideration of even an interlocutory order is an extraordinary remedy that “should be only

sparingly used” and only after the moving party demonstrates the existence of “extraordinary

circumstances.” Kramer v. Gates, 481 F.3d 788, 791 (D.C. Cir. 2007) (in Rule 60 context)

(internal citations omitted); Kirwa v. United States Dep't of Def., No. CV 17-1793(ESH), 2018

WL 7141989, at *1 ((D.D.C. May 23, 2018) (in discovery context, stating that “a court ‘should be

loathe’ to grant a motion for reconsideration ‘in the absence of extraordinary circumstances such

as where the initial decision was clearly erroneous and would work a manifest injustice’”) (quoting



                                                4
         Case 1:18-cv-00681-RJL Document 78 Filed 08/26/19 Page 5 of 12



Marshall v. Honeywell Tech.Sols., Inc., 598 F. Supp. 2d 57, 59 (D.D.C. 2009)). As discussed next,

there is no good cause for reconsideration here.

                                         ARGUMENT

       Mr. Couch and AFM have not identified any valid reason, much less an “extraordinary

circumstance,” that warrants reconsideration of the Order. The Court should deny the Motion and

order Mr. Couch and AFM to produce the documents they repeatedly have claimed to possess. If

Mr. Couch and AFM continue to refuse to produce documents in defiance of this Court’s Order,

they should be sanctioned and held in contempt.

       FIRST, Mr. Couch and AFM wrongly assert that they did not have an opportunity to be

heard on Plaintiff’s Motion to Compel. See Motion at 1-2. But the Court gave the parties notice

that it would “address the pending scheduling and discovery matters raised by plaintiff” during the

July 31 status conference. See 7/25/19 Minute Order. Mr. Couch and AFM could have filed an

opposition to Plaintiff’s Motion to Compel before the status conference. Mr. Couch and AFM

could have asked the Court to continue the status conference or defer ruling on Plaintiff’s Motion

to Compel until after Mr. Couch and AFM submitted an opposition brief. Mr. Couch and AFM

could have presented argument during the status conference as to why they should not be required

to produce documents. See Dkt. 75 at 5:11-12. Indeed, Mr. Couch and AFM could have presented

argument or objections at any point in the four months since they were served with the First RFP,

including in their Motion. But Mr. Couch and AFM did not do any of those things, and they cannot

now complain of not having an opportunity to be heard. See, e.g., James v. Branch, No. CIV.A.

07-7614, 2008 WL 4808898, at *2 (E.D. La. Oct. 31, 2008) (denying defendant’s motion for relief

from a discovery order, finding “without merit” defendant’s argument that it did not have

“adequate opportunity” to file an opposition where defendant chose not to file an opposition prior



                                                   5
            Case 1:18-cv-00681-RJL Document 78 Filed 08/26/19 Page 6 of 12



the hearing, did not ask for a continuance, and did not ask for “any concessions” during the hearing

itself).

           SECOND, Mr. Couch and AFM appear to argue that they should not be required to

produce documents because “[o]ne of the important issues that needs to be resolved is the entry of

an appropriate confidentiality order before any sensitive documents are disclosed.” Dkt. 76 at 12.

This argument is frivolous. As Mr. Couch knows, a protective order has been in place since June

21, 2018, when the Court entered the protective order to which all Defendants, including Mr.

Couch and AFM, stipulated and then requested the Court enter. See Dkt 22; Dkt. 29. Indeed, Mr.

Couch has published social media posts about the protective order in this case, notwithstanding

that he consented to it, in an apparent effort to make the adjudication of that order part of yet

another conspiracy theory—this one targeting one of the Judges on this Court who did not even

have any involvement in entering the protective order.4

           THIRD, Mr. Couch and AFM object to an in-chambers conversation that the Court

convened with one counsel who was present for Defendant Ed Butowsky and one counsel who

was present for Mr. Rich. See Motion at 3. But the Court ruled on Plaintiff’s Motion to Compel

in open court, during a public hearing, while Mr. Couch was on the phone, and during which he

had the opportunity to object, yet failed to do so. Nowhere does Mr. Couch explain why the

Court’s in-chambers conference prejudiced Mr. Couch given his opportunity to argue and object,




4
   See Matt Couch, Twitter (Dec. 30, 2018), https://twitter.com/RealMattCouch/status/
1079563088456835072 (“If there's nothing to hide in the Seth Rich case, then why is their [sic] a
sealed order keeping any items found in discovery from being brought forward to the public...
That's in the lawsuit I'm involved in where we're being sued... Our Team is OVER the Target
#SethRich”); id. (Jan. 2, 2019), https://twitter.com/RealMattCouch/status/1080688710612668417
(“His Name Was Seth Rich.. Flynn Judge Sullivan Signed Sealed Order Of Discovery In Seth Rich
Lawsuit”).

                                                 6
         Case 1:18-cv-00681-RJL Document 78 Filed 08/26/19 Page 7 of 12



nor does Mr. Couch explain why, even if he suffered prejudice, that would warrant excusing him

from his months-old obligation to produce to the discovery to which Mr. Rich is entitled.

       In any event, Mr. Couch and AFM could have and should have appeared in person at the

status conference, as did counsel for all other parties. Mr. Couch and AFM have in fact travelled

to Washington, D.C., at least ten times in just the last two years to “investigate” Seth Rich’s

murder, meet with “sources,” commemorate the first anniversary of Seth Rich’s murder, and

otherwise advance their defamatory campaign against Aaron Rich and his family. See Dkt. 3 ¶¶

20; 50; 57; Dkt. 23 at 1314. It defies credulity that Mr. Couch and AFM could travel to

Washington repeatedly to advance their purported “investigation,” yet suddenly be unable to travel

to Washington to appear at the one (and only) status conference that this Court has held in this

matter. Public records show that Couch and AFM have raised over $70,000 in the past two years,

in large part by appealing to audiences to finance their efforts to tar Aaron and Seth Rich with

responsibility for the theft of documents from the DNC. 5          Further calling Mr. Couch’s

representations into question, Mr. Couch and AFM publicly have announced plans to travel to

Arizona in October for a political rally.6 Mr. Couch and AFM should not be permitted to raise

money off Seth Rich’s murder and their defamatory statements about Aaron Rich and then claim




5
  See https://www.gofundme.com/TheDCPatriot ($7,973); https://www.gofundme.com/America
FirstInvestigations ($24,411); https://www.gofundme.com/Americafirstmedia ($21,185);
https://fundly.com/americafirstmedia ($17,780); https://www.fundly.com/afmg ($2237);
https://www. patreon.com/AFMG (approximately $215 per month); https://www.paypal.com/
paypalme2/matthewccouch              (unknown);      https://teespring.com/stores/americafirstmedia
(unknown). During the July 31 status conference, the Court ordered Couch and AFM to provide
a sworn affidavit as to their financial resources. Plaintiff’s counsel has not seen a copy of that
affidavit, so Plaintiff’s counsel is unaware as to whether Couch and AFM have complied with the
Court’s order.
6
  See Matt Couch, Twitter (Aug. 11, 2019), https://mobile.twitter.com/realmattcouch/status/
1160632985298898945 (“I’ll see you all in Arizona in early October! #Trump2020”).

                                                7
         Case 1:18-cv-00681-RJL Document 78 Filed 08/26/19 Page 8 of 12



not to have enough money to appear in the resulting lawsuit and use the consequences of their

absence to disrupt and delay the litigation.

        It is unclear what remedy Mr. Couch and AFM are requesting as a result of the counsel-

only conference, but their citation to United States v. Microsoft Corp., 253 F.3d 34, 46 (D.C. Cir.

2001), raises concerns. There, the Court of Appeals vacated the District Court’s “Final Judgment

on remedies, because the trial judge engaged in impermissible ex parte contacts by holding secret

interviews with members of the media and made numerous offensive comments about Microsoft

officials in public statements outside of the courtroom, giving rise to an appearance of partiality”

and explained that even absent any “evidence of actual bias, we hold that the actions of the trial

judge seriously tainted the proceedings before the District Court and called into question the

integrity of the judicial process.” Id. (The court in Microsoft remanded the case for a new trial in

front of a new judge.) If Mr. Couch and AFM intend to seek the remedy imposed by the D.C.

Circuit in Microsoft, it is their obligation to disclose that expressly now, particularly given the risk

of proceeding through discovery and trial only to have this issue arise on appeal, risking years of

delay as to Mr. Rich’s claims. If Mr. Couch and AFM do not request such relief now, the issue

should be deemed waived.

        FOURTH, Mr. Couch and AFM argue that Plaintiff should be required to re-file Plaintiff’s

Motion to Compel due to the inadvertent omission of a proposed order, but Mr. Couch and AFM

do not explain how that technicality prejudices them, nor could they because Plaintiff’s Motion to

Compel stated clearly the relief Plaintiff was seeking, namely an order to compel Mr. Couch and

AFM to respond to Plaintiff’s outstanding discovery requests.7 In any event, Couch’s and AFM’s



7
 See Dkt. 71 at 9 (“An order compelling Couch and AFM to respond to the First RFP is
appropriate here.”); id. at 9 n. 10 (“In addition to requiring Couch and AFM to produce


                                                   8
            Case 1:18-cv-00681-RJL Document 78 Filed 08/26/19 Page 9 of 12



argument is moot because the Court entered its own order. See Dkt. 75 at 5:11-13; 7/31/19 Minute

Order.     Courts “should favor deciding cases on their merits and avoiding adjudication by

technicality,” which is what Couch and AFM ask the Court to do here. Smith v. Washington Post

Co., 962 F. Supp. 2d 79, 90 (D.D.C. 2013) (internal citations omitted).8

          FIFTH, Couch and AFM argue that AFM should not be required to produce documents

because AFM “is just a name.” Dkt. 76 at 3. In fact, however, AFM is a registered corporation in

the state of Arkansas,9 that has its own social media accounts,10 fundraising platforms,11 and

logos.12 While it seems as though Mr. Couch has asked this Court to hold that AFM is his “alter

ego,” the law generally requires a finding before doing so. See Boland v. Fortis Const. Co., LLC,

796 F. Supp. 2d 80, 85 n. 2 (D.D.C. 2011); Shapiro, Lifschitz & Schram, P.C. v. Hazard, 90 F.

Supp. 2d 15, 25, 2000 WL 339274 (D.D.C. 2000). In all events, Couch repeatedly has stated on

social media—often in fundraising solicitations—that AFM consists of a “team” of investigators.13


documents in response to the First RFP, Plaintiff asks the Court to require Couch and AFM to
verify their interrogatory responses.”).
8
 Plaintiff notes that Mr. Couch and AFM’s own Motion suffers from technical defects: It is not
brought under the appropriate Rule, see supra at 4, and Mr. Couch and AFM did not meet and
confer with Plaintiff’s counsel before filing their Motion, in violation of Local Rule 7(m). But
Plaintiff does not insist that Mr. Couch and AFM refile the Motion.
9
 See https://www.sos.arkansas.gov/corps/search_corps.php?DETAIL=493197&corp_type_id =&
corp_name=america+first+media&agent_search=&agent_city=&agent_state=&filing_number=
&cmd=.
10
 See, e.g., https://twitter.com/americafirstmg?lang=en; https://www.facebook.com/
AmericaFirstMedia.
11
     See, e.g. https://www.patreon.com/AFMG.
12
     See, e.g., https://teespring.com/shop/america-first-media-white-logo.
13
   See, e.g., Matt Couch, Twitter (Dec. 17, 2018), https://twitter.com/RealMattCouch/status/
1074922295754457088 (“After many requests, our team now takes donations via PayPal. We
understand many conservatives do not like this platform. Which is why we have Patreon, Fundly,
Go Fund Me, and a Merchandise store to support our teams efforts.”) ; Id. (Aug. 12, 2018),
https://twitter.com/RealMattCouch/ status/1028799802681778178 (“this team is all LEOs, Private


                                                  9
        Case 1:18-cv-00681-RJL Document 78 Filed 08/26/19 Page 10 of 12



It is precisely because there is a factual dispute as to AFM’s status, its relationship to Mr. Couch,

and its role in defaming Mr. Rich that discovery of AFM is vital. Mr. Couch and AFM may not

shield AFM from participating in this case by declaring, with no proof, that AFM is a fictional

non-entity.

       SIXTH, Plaintiff notes that, on August 21, 2019, Mr. Couch and AFM provided objections

(but no documents) in response to the First RFP. Those objections are long overdue and therefore

have been waived. See Embassy of the Fed. Republic of Nigeria v. Ugwuonye, No. 10-CV-1929

(BJR), 2012 WL 13047525, at *3 (D.D.C. Oct. 17, 2012). Even so, the objections are baseless

and certainly not sufficient to insulate Mr. Couch and AFM from discovery.14 And even if the

objections were timely (which they were not) and had merit (which they do not), Mr. Couch and

AFM still at least would be required to produce a log identifying the responsive documents they

are withholding, which Mr. Couch and AFM have not done.

                                         CONCLUSION

       Plaintiff respectfully requests that the Court enter an order denying the Motion and ordering

Mr. Couch and AFM to show cause, within 10-days of the order, as to why they should not be held


Investigators, Military, and Feds”); Id. (July 14, 2018), https://twitter.com/
RealMattCouch/status/1018172639616040960 (“America First Media Group is the leading
Investigation Team in America on the Seth Rich Investigation. If you'd like to contribute, here is
our Fundly link.”); see also Dkt. 73 (AFM “is a small group of private investigators, LEOs, former
government agents, and investigative journalists.”).
14
   For example, Mr. Couch objected to the request for documents “supporting or refuting or
otherwise referring to the facts upon which you relied for any Statement attributed to You in the
complaint” on the grounds that “[m]any of the alleged statements in the Complaint speak for
themselves or have no possible relationship to any potential cause of action against Defendant.”
Ex. 3 at 23. He also objected to the request for “all” “Communications relating to any allegations
in the Complaint” including those with “any person or entity named in the Complaint” or “relating
to the Rich Family” as calling for “irrelevant information” because “Communications concerning
the Rich family and the other named individuals do not necessarily have any relationship to the
allegations in the Complaint.” Id. at 2. These objections are patently frivolous.


                                                 10
        Case 1:18-cv-00681-RJL Document 78 Filed 08/26/19 Page 11 of 12



in contempt. (Mr. Couch and AFM likely could establish cause simply by doing what the Court

has ordered: produce all documents responsive to the RFPs).15

Dated: August 26, 2019

                                               /s/ _Joshua P. Riley_______________
                                               JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                               MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                               BOIES SCHILLER FLEXNER LLP
                                               1401 New York Ave NW, Washington DC 20005
                                               Tel: (202) 237-2727 / Fax: (202) 237-6131
                                               jriley@bsfllp.com
                                               mgovernski@bsfllp.com

                                               MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                               WILLKIE FARR GALLAGHER LLP
                                               1875 K Street NW, Washington, DC 20006
                                               Tel: (202) 303-1442 / Fax: (202) 303-2000
                                               mgottlieb@willkie.com

                                               Attorneys for Plaintiff Aaron Rich




15
   In addition to producing documents, Couch and AFM are under Court order to verify their
interrogatory responses, which they have not done. See Dkt. 71 at 9 n.10 (motion to compel
verification of interrogatory responses); Dkt. 75 at 5:11-12; 7/31/19 Minute Order (order granting
motion).

                                               11
         Case 1:18-cv-00681-RJL Document 78 Filed 08/26/19 Page 12 of 12



                                 CERTIFICATE OF SERVICE

        The undersigned counsel certifies that on August 26, 2019, the foregoing document was

(1) filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and (2) emailed to Defendants Matthew Couch and America First Media via

Defendant Couch at mattcouch@af-mg.com.        Defendants Couch and America First Media

consented in writing to receive filings via email pending registration to receive electronic

notification of filings.



        Dated: August 26, 2019

                                           s/ _Joshua P. Riley________________
                                           JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                           BOIES SCHILLER FLEXNER LLP
                                           1401 New York Ave NW, Washington DC 20005
                                           Tel: (202) 237-2727 / Fax: (202) 237-6131
                                           jriley@bsfllp.com
